Citation Nr: 1815665	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-08 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for open reduction and internal fixation, residual fracture, right femur, claimed as crushed femurs (right femur fracture residuals).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to August 1964.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2013 rating decision in which the RO, inter alia, denied service connection for open reduction and internal fixation, residual fracture, right femur, claimed as crushed  femurs and PTSD.  In July 2013, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) addressing those claims was issued in December 2015, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2016.  A supplemental SOC was issued in May 2017.

In November 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Board notes that the Veteran also perfected an appeal as to the September 2015 denial of special monthly compensation based on the regular aid and attendance of another person or housebound, status; however, as service connection for a disability had not been, and has not since been established,  the RO apparently mischaracterized the Veteran's claim (as noted during the November 2017 Board hearing).  Subsequently, in  November 2017, the RO granted special monthly pension based on the need for aid and attendance, effective October 23, 2017.  The Veteran filed a NOD with the assigned effective date, requesting an effective date of July 22, 2015.  In a February 2018 rating decision, the RO awarded an earlier effective date of July 22, 2015 (the receipt date of the claim).  Hence, these matters have been resolved.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager claims processing systems).  The Virtual VA file contains VA treatment records which are not present in the VBMS file.  All records have been reviewed.

Also, this appeal has been advanced on the Board's docket.   See 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).  

The Board notes that after the AOJ's last adjudication of the claims and after certification of the appeal to the Board, updated VA treatment records, have been associated with the record, but has not been considered by the RO in conjunction with the current appeal.  Here, the updated records do not pertain to the claim for service connection for right femur fracture residuals;  therefore, a waiver is not necessary.  As the claim for service connection for PTSD is being remanded, a waiver is also not necessary as these records will be considered on remand.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. 112-154, § 501, 126 Stat. 1165, 1190 (Camp Lejeune Act); 38 C.F.R. § 20.1304 (2017). 

The Board's decision addressing the claim for service connection for right femur fracture residuals is set forth below.  The claim for service connection for PTSD is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.



2.  Although the Veteran has asserted that he has right femur fracture residuals related to service, the weight of the competent, credible, and probative evidence indicates that right femur fracture to which his current disability relates occurred post service in 1994.  

 

CONCLUSION OF LAW

The criteria for service connection for right femur fracture residuals are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159(b)).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

Here, in an August 2011 letter, VA notified the Veteran of the information and evidence substantiate and complete a  service connection claim, to include notice of what evidence is to be provided by the claimant and what evidence VA will attempt to obtain.  In addition, these letters provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The July 2013 rating decision reflects the RO's initial adjudication of this claim for service connection after the issuance of the August 2011 letter.  Hence, this letter meets the VCAA's content and timing of notice requirements.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop each claim herein decided, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to each claim.  Pertinent medical evidence associated with the claims file consists of the service treatment records, identified private treatment records, and VA treatment records.  The Veteran has not identified any additional records that are relevant to either claim herein decided.  Also of record and considered in connection with the appeal are various written various statements of the Veteran.  The Board finds that no additional AOJ action to further develop the record in connection with any claim, prior to appellate consideration, is required.

The Board acknowledges that the Veteran has not been afforded a VA examination, nor has a medical opinion otherwise been obtained, in connection with the claim.  However, as explained in greater detail below, the evidence of record fails to trigger VA's duty to assist by providing a VA examination, even pursuant to the low standard set forth in McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the November 2017 Board hearing, the Board notes that the Veteran was afforded the opportunity to testify before the undersigned Veterans Law Judge.   During the hearing, the undersigned VLJ identified the claim herein decided, and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding and might substantiate the claim herein decided.  While the undersigned did not explicitly suggest the submission of any specific evidence, on these facts, such omission was harmless.  Nothing at the time of the hearing gave rise, or has since given rise, to the possibility that there is any existing, outstanding evidence relevant to the claim herein decided to obtain or submit.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The hearing was legally sufficient.  See Bryant v. Shinseki, 3 Vet. App. 488 (2010).  

In summary, with respect to the claim herein decided, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  
Accordingly, the Veteran is not prejudiced by the Board proceeding to a claim on the service connection claim on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App.  1, 8 (1999).

Service connection may be presumed for certain chronic diseases, which develop to a compensable degree within a prescribed period after discharge from service, although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

However, the use of continuity of symptoms to establish a nexus to service, in lieu of a medical nexus opinion, is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran contends that his right femur fracture residuals result from a fracture of his right femur during service in 1962.  Specifically during  his November 2017 Board hearing, he testified that he was stationed with an armored division in Fort Ord, California and he was assigned to the motor pool of the armored division.  He was directed to "jack up a deuce-and-a-half truck" and as he was in the process of removing the front wheel of the vehicle, the jack stand broke causing the wheel and the full weight of the truck to crush his right femur.  

However, considering the evidence of record in light of governing legal authority, the Board finds that the claim for service connection for right femur fracture residuals must be denied.

At the outset, the Board notes that the Veteran, as a lay person, is certainly competent to report matters within his own personal knowledge-such as the occurrence of an injury or his own symptoms.  See, e.g., Jandreau, 492 F.3d at 1376-77.  However, when assessing credibility and probative value, such assertions must be considered in light of medical and other pertinent evidence.  Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran is competent to state that he experienced a right femur injury during service.  However, his assertions of in any significant in-service injury are not credible, and he simply is not competent to establish, by his own assertions, that any such injury resulted in the fracture to which his current residuals relate.  Notably, his STRs do not document any right leg fracture or even any significant in-service injury, as alleged.  Contrary to the Veteran's assertions, the March 1961 and July 1964 separation examination reports note normal upper and lower extremities, and in the contemporaneous report of medical histories completed at those times, the Veteran denied bone or joint problems, and there was no notation of broken bones by the examiner.  

The Veteran's  report that he fractured (crushed) his right femur during service is also inconsistent with the post-service evidence. To that end, February 1994 VA treatment records document that the Veteran was in a head-on motor vehicle collision in January 1994 that resulted in a right femur fracture and he was admitted to the hospital.  The diagnosis was status-post-open reduction internal fixation right upper femur fracture.  Further, a January 1997 and 2011 to 2015 VA treatment records notes a history of fracture and status post right femur internal rod fixation secondary to a MVA in 1994.  In addition, in the November 1996 substantive appeal in connection to the Veteran's March 1996 claim for nonervice-connected pension benefits, the Veteran, himself, indicated that he was seeking non-service-connected pension due to the automobile accident that crushed his right femur.  These statements made to his treatment providers  are consistent with the above-described in-  and post-service medical evidence, and are deemed more credible than the assertions advanced in connection with the current claim for benefits .  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).  

The Board also finds it noteworthy that, although the Veteran reported in 2011, as well as December 2014 and May 2015, that he incurred his right femur fracture during his service in Vietnam, the National Personnel Records Center indicated that the DD-214 reflecting service in Vietnam and several combat medal awards were doctored and that the Veteran's military personnel records and official DD-214 reflects the Veteran did not have any service in Vietnam, nor any decorations related to combat.  In light of the fact that the Veteran's assertions that he experienced a right femur fracture in service in Vietnam and then later Fort Ord are inconsistent, and also inconsistent with the medical evidence, the Veteran's previous reports, and military personnel records, the Board finds that his current reports of in-service right femur fracture are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  Notably, the evidence reflects that the Veteran submitted claims for service connection for other disabilities in February 1994; however, the Veteran did not file a claim for service connection for a right femur fracture residuals until July 2011.  

Here, the evidence reflecting that the Veteran's right femur fracture was a result of a post-service motor vehicle accident in 1994, essentially negate his current assertions as to the in-service onset of fracture and problems associated with the right femur during, and continuing after, service.  In any event, as disability residual to the Veteran's right femur fracture is not a chronic disease identified in section 3.309(a), the provisions of 38 C.F.R. §§ 3.303(b), as well as 3.307 and 3.309, are not for application and establishing a nexus to service based on continuity of symptoms (in lieu of a medical opinion) is not available to the Veteran.  

There is no competent, credible and probative evidence relating, in any way, the Veteran's  current residuals of right femur fracture to any in-service injury, as alleged.  In the absence of  credible evidence of the  claimed in-service injury-specifically,  a fracture of the right femur, as alleged-and given the credible, probative  evidence indicating the Veteran's right femur fracture  occurred post service, service connection cannot be established.  As such, there is no basis for any further development of the claim, to include  arranging for the Veteran to undergo VA examination, or otherwise obtaining  a medical opinion in connection with this claim. 

VA will provide a medical examination or obtain a medical opinion if the evidence indicates that the existence of a current disability or persistent or current symptoms of a disability that may be associated with an event, injury, or disease in service but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A (d)(2) (2012); 38 C.F.R. § 3.159 (c)(4)(i) (2017);  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).\

The Board point out that, in the absence of credible evidence of the alleged in-service fracture to which the currently claimed disability relates, a remand of this claim for an examination or other otherwise obtain an opinion as to the etiology of current right femur (thigh) disability would, in essence, place the examining physician in the role of a fact finder, which is the Board's responsibility.   In other words, any medical opinion which provided a nexus between the Veteran's current disability and service would necessarily be based solely on the Veteran's currently uncorroborated assertions regarding what occurred in service that was advanced in support of his claim.  However, a medical opinion premised on an unsubstantiated account of a claimant has no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233   (1993) (generally observing that a medical opinion premised on an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on a claimant recitations that have previously been rejected).

Simply stated, arranging for the Veteran's to undergo a VA examination or obtaining a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked where "no reasonable possibility exists that such would aid in substantiating the claim." See, e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  See also 38 U.S.C.. § 5103 (a)(2).  Therefore, VA has no obligation to obtain any medical opinion commenting upon the etiology of current right femur fracture residuals.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon, 20 Vet. App. at 83. 

For all of the foregoing reasons, the Board finds that the claim for service connection for right femur fracture residuals must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible, and probative evidence supports required elements of the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for right femur fracture residuals is denied.


REMAND

The Board's review of the claims file reveals that further AOJ action on the remaining matter on appeal is warranted.

As noted above, VA is required to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159; McLendon, 20 Vet. App. 79;.  The threshold for finding a link between current disability and service is low.  Locklear, 20 Vet. App. at 410; McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.   

In this case, the medical records reflect a diagnosis of PTSD.  Specifically, July 2012 VA treatment records reflect the Veteran was taking medication for his chronic PTSD.  Thus, competent evidence of current disability has been demonstrated.  The Veteran contends that he developed psychiatric problems shortly following his separation from service, that such problems have continued in the years since that time, and that his psychiatric disability is related to stressors that he experienced in service.  Specifically, he asserts that during his service in Germany, he was apart from his wife and that he was informed that he would not be able to bring his wife overseas; however, later he was told he could bring his wife.  He reported his wife and her son flew into Germany and he was later told that his wife could not stay with him on the military base and that he was prevented from seeing her off base because he was purposely assigned night shifts, followed by day shifts.  He reported he almost had a nervous breakdown and was taken to the hospital.  He reported that he was later ordered to send his wife and step-son back to the United States and he was prevented from accompanying her.  He contends that these events and being apart from his spouse put strain on him and he started to receive multiple Article 15s because he could not handle it.  Notably, post-service June 1972 VA treatment records notes obsessive compulsive psychoneurotic reaction and a June 1989 VA treatment record notes the Veteran's had a history of anxiety and depression. 

Here, military personnel records (MPR) reflect that the Veteran received multiple article 15s for being absent from his post without intent to desert (AWOL), breaking restriction, and for violating post traffic regulation.  A December 1963 mental hygiene consultation reflects the Veteran was assessed with personality, passive dependent, chronic, severe, manifested by a marked dependency on his wife for emotional support and decision-making and inability to tolerate separation from her as required by the military service.  It further notes that since the Veteran's arrival three month prior, he had been in repeated minor administrative difficulty and financial difficulties.  A June 1964 mental hygiene consultation notes that the Veteran rose quickly among the ranks and was successful; however, since his arrival at Camp Roberts in California, nearly a year prior,  he had had problems.  The Veteran was also described as having chronic debt, unable to manage his personal affairs, and he had constant discipline problems in August 1964 MPRs.   

In sum, there is competent evidence of current psychiatric disorder, competent lay evidence of psychiatric stressors in service and a continuity of psychiatric symptomatology in the years since service, and evidence suggesting that the claimed disability may be associated with his service.  Therefore, VA's duty to obtain an examination is triggered.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159; McLendon, supra;.  

Hence, the AOJ should arrange for the Veteran to undergo a VA examination by a psychiatrist or a psychologist.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655   Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Dallas VA Medical Center (VAMC) and that records dated through October 2017 are associated with the file; however, more recent records may exist.  Hence, the AOJ should obtain all pertinent VA treatment records dated since November 2017.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal (particularly as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1); but see 38 U.S.C. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining matter on appeal.


Accordingly, this matter is hereby remanded for the following action:

1.   Obtain from the Dallas VAMC (and any associated facility(ies) all outstanding records of evaluation and/or treatment of the Veteran dated since November 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to enable VA to obtain additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo a VA examination by a psychiatrist or psychologist.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented history and assertions.  

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Following examination of the Veteran, and review of all pertinent lay and medical evidence, the examiner should clearly identify any psychiatric disability(ies) currently present, or present at any point since approximately July 2011 (even if now asymptomatic or resolved):

With respect to PTSD, the examiner should clearly indicate whether the Veteran meets, or at any time pertinent to the current claim has met, the diagnostic criteria for PTSD. 

If a diagnosis of PTSD is deemed appropriate, the examiner should clearly identify the stressor(s) underlying the diagnosis (claimed as being separated from his wife) and fully explain how the diagnostic criteria are met, to include commenting upon the link, if any, between the stressor(s) and the Veteran's symptoms. 

If a diagnosis of any acquired psychiatric disability other than PTSD is deemed appropriate, for each such diagnosed disability, the examiner should also provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disability (a) (1) had its onset during service; (2) if a psychosis, was manifested to a compensable degree within the first post-service year; or (3) is otherwise medically-related to the Veteran's service.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record, to include the military personnel records, which reflect the Veteran received multiple Article 15 disciplinary actions and other disciplinary actions, and was discharged due to his behavior .

The examiner must also consider and discuss all lay assertions, to include the Veteran's assertions as to inservice -events, and as to continuously experiencing psychiatric symptoms since shortly following his separation from service (noted in medical records).

Notably, the absence of evidence of diagnosis of and/or treatment for psychiatric problems during service should not, alone, serve as the sole basis for a negative opinion.

In this regard, the examiner is advised that the Veteran is competent to report psychiatric stressors in service, his symptoms, and history, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached must be provided. 

5.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development action deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to particularly include that added to the VBMS and/or/Virtual VA (Legacy Content Manager) file(s) since the last adjudication)  and all legal authority).  

7.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an SSOC that includes citation to and discussion of any additional legal authority considered, along with clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


